Case 2:20-cv-03176-EEF-JVM Document 1-3 Filed 11/20/20 Page 1of5.

ATTORNEY'S NAME: — Bagneris, Michael G 02658

 

AND ADDRESS: 935 Gravier Street 1702, New Orleans, LA 70112
CIVIL DISTRICT COURT FOR THE PARISH OF ORLEANS
STATE OF LOUISIANA
NO: 2020-08311 DIVISION: J SECTION: 15
HUBBARD, MARYANN
Versus

WINN DIXIE STORES, INC. D/B/A WINN DIXIE STORE #1472, ET AL

CITATION
TO: WINN DIXIE STORES, INC. D/B/A WINN DIXIE STORE #1472
THROUGH: ITS REGISTERED AGENT: CORPORATION SERVICE COMPANY
501 LOUISIANA AVENUE, BATON ROUGE, LA 70802

YOU HAVE BEEN SUED:
You must either comply with the demand contained in the
Petition for Damages

a certified copy of which accompanies this citation, or file an answer or other legal pleading in the office of the
Clerk of this Court, Room 402, Civil Courts Building, 421 Loyola Avenue, New Orleans, LA, within fifteen (15)
days after the service hereof under penalty of default.

 

ADDITIONAL INFORMATION

Legal assistance is advisable. [f you want a lawyer and can't find one, you may call the New Orleans
Lawyer Referral Service at 504-561-8828. This Referral Service operates in conjunction with the New
Orleans Bar Association. If you qualify, you may be entitled to free legal assistance through Southeast
Louisiana Legal Services (SLLS) at 877-521-6242 or 504-529-1000.

#44 COURT PERSONNEL ARE NOT PERMITTED TO GIVE LEGAL ADVICE**####**

 

IN WITNESS HEREOF, I have hereunto set my hand and affix the seal of the Civil District Court for the
Parish of Orleans, State of LA October 5, 2020

Clerk's Office, Room 402, Civil Courts CHELSEY RICHARD NAPOLEON, Clerk of
421 Loyola Avenue The Civil District Court
New Orleans, LA for the Parjsh of O

st Bet [Aaba

Valerie West, Deputy Clerk

 

SHERIFF'S RETURN
(for use of process servers only)

 

PERSONAL SERVICE DOMICILIARY SERVICE
On this day of served ucopyof | On this day of served a copy of
the within the within
Petition for Damages Petition for Damages
ON WINN DIXIE STORES, INC. D/B/A WINN DIXIE STORE #1472 ON WENN DIXIE STORES, INC. D/B/A WINN DIXIE STORE #1472
THROUGH: ITS REGISTERED AGENT; CORPORATION SERVICE THROUGH: ITS REGISTERED AGENT: CORPORATION SERVICE
COMPANY COMPANY

Returned the same day by leaving same at the dwelling house, or usual place of abode, in the hands of

No a person of suitable age and

 

 

discretion residing thercin as a member of the domiciliary establishment, whose
Deputy Sheriff of _ name and other facts connected with this service | learned by interrogating
HIM/HER the said WINN DIXIE STORES, INC. D/B/A WINN DEXIE

 

 

 

 

 

Mileage: $ STORE #1472 being absent from the domicile at sme of said service,
/ ENTERED! Returned the same day
PAPER RETURN Ne
I Deputy Sheriff of
SERIAL NO. DEPUTY PARISI]

[D: 10545606 Page | of |
TJ ORIGINAL

Case 2:20-cv-03176-EEF-JVM Document 1-3 Filed 11/20/20 Page 2 of 5 |

FILED
CIVIL DISTRICT COURT FOR THE PARISH OFPORIEANS:.. 0
STATE OF LOUISIANA ie
NO.AOVO -OSS3/! — pivision«__” ~ eCTON?T T
MARYANN HUBBARD
VERSUS

WINN DIXIE STORES, INC, d/b/a SECTION 1d
WINN DIXIE STORE #1472
and ABC INSURANCE COMPANY

Filed:

 

 

“Deputy Clerk:

 

THE PETITION of MARYANN HUBBARD, a person of: the. ful age of
majority and resident of the Parish of Orleans, respectfully represents: -
I.
The following parties are made defendants:

(a) WINN DIXIE STORES, INC. abla WINN- “BRAE STORE #1472

(collectively “Winn Dixie”), a company organized. to do and doing business under the

laws of and in the State of Louisiana, and at all limes: es mentioned herein transacted ”
business as Winn Dixie Store #1472; and - | a - oo

(b) ABC INSURANCE COMPANY, a foreign insyrance company atihiotized | ;
to do and doing business under the laws of and in the State of Louisiana, and at all times
mentioned herein had in full force and effect, a policy of insurance covering the
Defendant, Winn Dixie Stores, Inc. d/b/a Winn Dixie Store #1472.

Il.
On or about January 28, 2020, Petitioner, Maryann Hubbard, accompanied by her

brother, Chester, was shopping at the Winn Dixie Store #1472, located at 401 North

VERIMED
Nee

Carrollton Avenue, New Orleans, Louisiana.
Case 2:20-cv-03176-EEF-JVM Document 1-3 Filed 11/20/20 Page 3 of 5

Ul.

On said date, Petitioner, was leisurely perusing the merchandise on the Winn
Dixie Store shelves, when suddenly and without warning, she slipped and fell on an
unknown liquid substance on the isle floor of the store, causing Petitioner to sustain
bodily injuries and emotional distress.

IV.

The unknown substance on the Winn Dixie floor was dripping from boxes that

were placed on top of a metal cart standing unattended in the store isle.
V.

EMS and a Fireman appeared on the scene. One of the Firemen also began to slip
on the unknown substance, but righted himself before he fell. The Fireman admonished
the Winn Dixie Manager to post caution signs to warn customers and avoid further
customer injuries.

VI.

Petitioner was taken by EMS to Touro Infirmary Hospital for emergency
treatment.

VI.

After her release from the hospital, Petitioner began a course of treatment at the
Mid City Health Care Center, located at 3909 Bienville Avenue, New Orleans, Louisiana.

VIL.

Since the accident of January 28, 2020, Petitioner began suffering with constant
headaches.

IX,

Petitioner’s headaches were relentless and so severe that she was admitted to
Touro for a second time and remained in the hospital for approximately one (1) week.

x.

The sole and proximate cause of Petitioner’s accident was the gross and wanton

negligence of the Defendant, Winn Dixie Store #1472, which includes, but not limited to,

the following:
Case 2:20-cv-03176-EEF-JVM Document 1-3 Filed 11/20/20 Page 4 of 5

a) failing to provide and maintain safe flooring;
b) failing to provide and maintain a safe walkway;

c) failing to properly store and secure an unknown liquid substance;

d) failing to detect and monitor a safety hazard;

e) failing to post caution signs;

f) failing to properly warn customers of a safety hazard;

g) failing to properly clean hazardous flooring;

h) failing to properly dispose of a hazardous substance;

i) failing to properly implement and maintain safety procedures,

j) failing to do what should have been done; and

k) any and all other acts of negligence inherent in these pleadings or which
may appear by discovery or at the trial of this case.

XI.

As a result of the Defendant, Winn Dixie’s, negligence Petitioner sustained

traumatic personal and physical injuries, mental anguish and inconvenience.
XI.

Petitioner, Maryann Hubbard, itemizes the damages sustained by her as a result of
the accident caused by the Defendant, Winn Dixie, include, but not limited to, the
following:

a) pain and discomfort to her left shoulder and arm;
b)} head injury;

c) continuous headache pain;

d) impaired vision;

e) impaired walking ability;

f) stroke;

g) impaired cognitive abilities; and

h)} loss of enjoyment of routine activities.
Case 2:20-cv-03176-EEF-JVM Document 1-3 Filed 11/20/20 Page 5of5

WHEREFORE, Petitioner, MARYANN HUBBARD, prays: | m2 09
QQ it ere

a) That her Petition for Damages be filed accordingly, and that the Detendant,.,

-4

-
I

WINN DIXIE STORES, INC. d/b/a WINN DIXIE STORE #1472, be duly cited and
served with a copy of the Petition, and be required to answer same all in accordance with
law;

b) That after due delays and proceedings are had, there be judgment herein in
favor of the Petitioner and against the Defendant, in an amount determined and deemed
appropriate by this Honorable Court, with legal interest from the date of judicial demand;

c) For all costs of these proceedings; and

d) For all general and equitable relief.

Respectfully submitted,

Michael G. BagneriABar #2658)

Davillier Law Group, LLC

935 Gravier Street, Suite 1702

New Orleans, LA 70112

Phone (504) 582-6998 | Fax (504) 582-6985

Email: mbagneris@davillierlawgroup.com

Counsel for the Petitioner, Maryann Hubbard

PLEASE SERVE:

Winn Dixie Stores, Inc. d/b/a Winn Dixie Store #1472
Through its Registered Agent
Corporation Service Company

501 Louisiana Avenue
Baton Rouge, LA 70802

ABC Insurance Company
(Please Hold Service)
